Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 03, 2015

The Court of Appeals hereby passes the following order:

A15A2154. JAMES KURTZ v. THE STATE.

      In 2005, a jury convicted James Kurtz of several sexual offenses. In 2007, we
affirmed the trial court’s denial of his motion for a new trial. Kurtz v. State, 287 Ga.
App. 823 (652 SE2d 858) (2007). Kurtz later filed a motion for an evidentiary
hearing and demand for a new trial, which the trial court treated as an extraordinary
motion for a new trial and denied in April 2015. Kurtz then filed a notice of appeal
to this Court. We lack jurisdiction.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal. OCGA § 5-6-35 (a) (7); Balkcom v. State, 227
Ga. App. 327, 329 (489 SE2d 129) (1997). Thus, Kurtz is not entitled to a direct
appeal from the order he challenges, and this direct appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             08/03/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.